84996: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33137: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84996


Short Caption:TAYLOR VS. JACOBSON (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D637665Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantShayne Taylor
					In Proper Person
				


RespondentCristina Jacobson
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


11/15/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/12/2022Filing FeeFiling Fee due for Appeal. (SC)


07/12/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-21954




07/12/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-21956




07/13/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk - Confidential Civil Cover Sheet.  (SC)


07/18/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Dates requesting 2/16/22 and 6/9/22. Court Reporter: Transcript Department. (SC)22-22500




08/01/2022TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 2/16/22 and 6/9/22. (SC)22-24068




08/16/2022Order/ProceduralFiled Order.  Appellant filed a "Request for Authorization to Proceed in Proper Person; Waiver of Appeal Bond; and to Transmit Entire Record on File."  To the extent this document can be construed as a motion to proceed on appeal in forma pauperis, the motion is denied.  Appellant shall have 30 days from the date of this order to pay the filing fee or file a file-stamped copy of a motion to proceed in forma pauperis that was filed with the district court.  If an application to proceed in forma pauperis has already been filed in the district court of which this court is unaware, the district court shall, within 30 days of the date of this order, provide this court a certified copy of its order ruling on the application.  (SC)22-25545




09/12/2022Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)22-28491




09/12/2022Fast Track BriefFiled Proper Person's Fast Track Statement. (SC)22-28493




10/21/2022Order/DispositionalFiled Order Dismissing Appeal. "This appeal is dismissed." (SC)22-33137





Combined Case View